—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Elliot, J.), entered June 9, 2009, which granted the defendant’s motion for summary judgment dismissing the complaint.
*774Ordered that the order is affirmed, with costs.
By submitting proof that, in response to inclement weather, its employees had undertaken reasonable precautions such as periodically mopping the area where the accident occurred, the defendant met its initial burden of establishing its right to judgment as a matter of law (see e.g. Sook Ja Lee v Yi Mei Bakery Corp., 305 AD2d 579 [2003]). The plaintiff, in opposing the defendant’s motion for summary judgment, failed to demonstrate the existence of any triable issue of fact.
The plaintiffs remaining contention concerning the alleged spoliation of evidence is without merit. Santucci, J.P., Dickerson, Eng and Chambers, JJ., concur.